Citation Nr: 1818411	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  11-17 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected status post traumatic compression fracture of T12-L1 and spondyltitic defect, on an extraschedular basis.  

2.  Entitlement to total disability based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.Biggins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 2003 to April 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In March 2012 the Veteran provided testimony at a Board videoconference hearing which was conducted by the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file.  

The Veteran's claim was most recently before the Board in June 2016 when it was remanded for additional development.  As discussed below the requested development has been substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet.  App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran's back disability did not cause marked interference with employment.

2.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for the Veteran's service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (2017).

2.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for a total rating for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology, affecting one or both lower extremities or affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  It is also the policy of the VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Where the Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extraschedular rating is for consideration where the Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).
 
The Veteran is currently in receipt of service connection for status post traumatic compression fracture of T12-L1 and spondylitic defect evaluated at 40 percent disabling effective April 27, 2007, posttraumatic stress disorder (PTSD) evaluated as 30 percent effective April 27, 2007, radiculopathy of the right lower extremity evaluated as 10 percent disabling effective June 18, 2009, tinnitus evaluated as 10 percent disabling effective September 30, 2010, and right ear hearing loss evaluated as noncompensable effective September 30, 2010.  The Veteran's combined rating was 60 percent prior to September 30, 2010, and 70 percent thereafter.  

The combined ratings meet the schedular criteria for the entire period, but the Board finds that the preponderance of the evidence of record is against a finding that the Veteran is unemployable and as such a grant of TDIU is not warranted. 

A January 2008 VA treatment record noted the Veteran could obtain sedentary occupation. 

A May 2009 letter from the U.S. Department of Veterans Affairs Vocational Rehabilitation and Employment Division record noted the Veteran had applied to participate in the program but was discharged because he did not show for appointments or contact them.  

The Veteran submitted a June 2009 Application for Increased Compensation Based on Unemployability in which he indicated he had a high school education.  He reported that he worked as a avionics mechanic from May 2003 to April 2007 with no time lost from illness and from June 2007 to June 2008 as a tech writer, with 47 hours lost due to illness. 

A July 2009 VA examination noted the Veteran had last worked a year prior as a technical writer but had difficulty finding new employment.  The examiner concluded a sedentary environment would be somewhat restricted by the Veteran's lumbar spine pain,  however with accommodations he would able to do this type of job in a more controlled environment with lifting restrictions.  In an August 2009 VA examination the Veteran indicated he lost his job due to poor performance and because he missed a significant amount of work due to his low back pain and PTSD.  

An April 2010 VA treatment note indicated the Veteran reported he worked part time at a fast food restaurant.  The Veteran's employer, Arby's, provided an April 2010 statement.  The employer stated that the Veteran could not work fast or lift things.  The employer noted that sometimes the Veteran works with the cane, which is alright under the circumstances.  The Veteran provided an April 2010 statement indicating that his back pain had increased in severity on days he works.  The Veteran indicated he did not use his cane because he was tired of everyone staring at him and he could not use it at work.

In a June 2010 notice of disagreement the Veteran indicated that his back was getting worse.  The Veteran indicated that his back pain was interfering with his job.  The Veteran stated that he could not do the job he was trained to do, which is work on aircrafts, because of his back disability. 

A March 2011 VA treatment record noted that the Veteran had been working more frequently at Arby's the past few months.  A June 2011 VA treatment record noted the Veteran continued to work, but used his pain medications to make it through the day, whether he is working or not.  A November 2011 VA treatment record noted the Veteran was working out of state as a contractor for an aviation company.

The Veteran was provided with a March 2012 Board hearing.  The Veteran denied being subscribed bed rest by a physician.  He stated he could sit for an hour and a half before he had to get out and stretch.  The Veteran testified that he was working as an avionic mechanic doing bench work 10 hours a day.  The Veteran expressed that other employees can do a wide variety of tasks and will probably advance further than him.  He also indicated that he missed worked one or two days a month due to his back pain.  The Veteran reported he had also worked at Arby's part time.  

A February 2014 VA treatment record noted the Veteran continued to work as a contractor.  The Veteran reported during his October 2014 VA examination that he was currently employed as an avionic mechanic and he was told that he was slow.  The Veteran indicated his back affects his job because he is required to bend over a lot to get in and out of the aircraft.  

A February 2015 VA treatment record indicated the Veteran reported taking personal days because he was grumpy and performing tasks at his job slower than normal.  A May 2015 VA treatment record noted the Veteran reported he could not work without medication.

A February 2016 VA treatment record indicated the Veteran worked nights from 3:00pm to 11:30pm, indicating the Veteran was working approximately an eight hour day.  The Veteran denied having any issues with sleep.  A March 2016 VA treatment record indicated he had to mentally prepare himself to go out during the day with the exception of work.  A July 2016 VA treatment record noted the Veteran missed a few days of work in the past month due to back pain.  An October 2016 VA treatment record noted the Veteran was laid off a few weeks prior. 

In August 2016 correspondence to the Veteran, he was requested to return a completed VA Form 21-8940, Application for TDIU, which would include his most recent work history.  The Veteran did not respond to that correspondence or submit a completed form. 
 
In response to the June 2016 Board remand the Veteran was provided with an October 2016 VA examination.  The Veteran reported prolonged activity of sitting, standing, walking, running or climbing is painful.  The examiner indicated the Veteran needs to be employed at a job where he could sit, stand, and walk at his own discretion and did not have to lift more than few pounds or bend, twist, or turn repetitively.  The examiner added that the Veteran is good at computing and a self-described wizard in handling computers.

In response to the June 2016 Board remand the Veteran was also provided with December 2016 audiological and psychiatric VA examinations.  The audiological examination noted functional loss of the Veteran's tinnitus being annoying and that he has to turn the television up due to his hearing loss.

The December 2016 VA examination for his PTSD noted the Veteran reported occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted the Veteran was laid off in September 2016 and had not worked since.  The Veteran reported being disciplined at work occasionally but that he was never close to being fired.  The Veteran endorsed difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner concluded that the Veteran's mental health symptoms have a moderate impact on social and occupational functioning.  The examiner added that the Veteran exhibited mental health symptoms that interfere with interpersonal relatedness, concentration and memory, and ability to tolerate stress and motivation.  The examiner concluded that these symptoms would impair the Veteran's ability to work cooperatively and effectively with co-workers and supervisors, communicate effectively, and maintain persistence on tasks, but noted that the Veteran was able to maintain employment as a mechanic for the past four years.

A February 2017 VA treatment record indicated the Veteran secured a job in Cleveland.  An April 2017 VA treatment record noted the Veteran was working as a contractor on airplanes.  

In this case, the Board finds that the weight of the evidence weighs against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, the Veteran can work in a sedentary environment.  See January 2008 VA treatment record and July 2009 VA examination.  Specifically, the October 2016 VA examiner noted the Veteran needed a work where he could sit, stand, and walk at his own discretion and did not have to lift more than few pounds occasionally or bend, twist, or turn repetitively.  The Veteran was noted to be good at computing and self-described wizard in handling computers.  

In addition, the Veteran's PTSD has been found to present only with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The examiner concluded that the Veteran's PTSD symptoms would impair his ability to work cooperatively and effectively with co-workers and supervisors, communicate effectively, and maintain persistence on tasks, but noted that he was able maintain employment as a mechanic for the past four years.  The Veteran reported he had been disciplined at work but was never close to being fired.  See December 2016 VA examination.  Moreover, the Veteran stated he had to mentally prepare himself to go outside into the world for everything with the exception of his job which he was able to go to four days a week.  See March 2016 VA treatment record.  This indicates that the Veteran seemingly felt his work environment was less stressful than that of the rest of the world.   

The Board acknowledges the Veteran indicated in an August 2009 VA treatment record that he lost his job as a result of his service-connected back disability and PTSD, however, the Veteran was thereafter able to obtain employment first at a fast food restaurant and then as an aviation mechanic.  In his March 2012 Board hearing the Veteran indicated he was working 10 hours a day.  In addition, while the Veteran was noted to have been laid off in September 2016 the Board notes the Veteran has since obtained work as an avionic mechanic.  See December 2016 VA examination and April 2017 VA treatment record.  

Therefore, the preponderance of the evidence is against a finding that the Veteran is unemployable and the claim of entitlement to a TDIU is denied.

II.  Extraschedular Rating

The Veteran is seeking entitlement to a disability rating in excess of 40 percent for service-connected status post traumatic compression fracture of T12-L1 and spondyltitic defect, on an extraschedular basis.  

The record includes evidence that pain from the Veteran's service-connected back disability interferes with his sleep.  See April 2010 Buddy Statement.  Sleep impairment is not among the symptoms contemplated by the rating criteria used to evaluate the back.  Thus, the schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Given that finding, the Board must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.

As noted above the Veteran is currently gainfully employed.  As such the Board finds the Veteran is not entitled to an extraschedular rating for his back disability based on sleep impairment, as it does not cause marked interference with employability.  In addition, the Board notes the Veteran is rated 30 percent disabled for his service-connected PTSD under Diagnostic Code 9411.  A 30 percent rating under Code 9411 considers sleep impairment when rating PTSD.  Specifically, an October 2009 rating decision notes the Veteran's 30 percent rating was assigned because he experienced sleep impairment.  As such, to assign an extraschedular rating for a symptom which was already been considered in the Veteran's rating for his service-connected PTSD condition would be inappropriate.  

The Board acknowledges that the Veteran's representative argued for consideration of an extraschedular rating based on the combined effects of the Veteran's service-connected disabilities as noted in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cor. 2014).  However, 38 C.F.R. § 3.321 (b)(1) has been amended to exclude consideration of the combined effects of service-connected disabilities for extraschedular evaluation.  82 Fed. Reg. 57830-57835 (December 8, 2017).  The final rule applies to claims pending before the VA, including those before the Board and the Court, as of January 8, 2018. Id.  Thus this change in rules applies to the present case, and consideration of the combined effects of the Veteran's service-connected disabilities in determining whether an extraschedular evaluation is appropriate is unnecessary and contrary to existing regulations. 

Therefore, entitlement to a disability rating in excess of 40 percent for service-connected status post traumatic compression fracture of T12-L1 and spondyltitic defect, on an extraschedular basis is not warranted.  


ORDER

Entitlement to a disability rating in excess of 40 percent for service-connected status post traumatic compression fracture of T12-L1 and spondyltitic defect, on an extraschedular basis is denied.  

Entitlement to total disability based on individual unemployability (TDIU) is denied.   




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


